UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4514



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

CHARLES A. COOK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-96-231)


Submitted:   September 30, 1996        Decided:     December 19, 1996


Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles A. Cook, Appellant Pro Se. Thomas Craig Bradley, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles A. Cook appeals the district court's order affirming

his conviction by a magistrate judge of speeding on the George

Washington Memorial Parkway, a federal highway under the jurisdic-

tion of the United States and under the direction of the National

Park Service. We have reviewed the record and the district court's
order, and we perceive no ground for reversal. Assuming, arguendo,
that the radar evidence proffered by the government should not have

been admitted, the magistrate judge's error was harmless beyond a

reasonable doubt; the remaining evidence amply supported the
conviction.

     We have considered Cook's other assignments of error, and we

deem them to be without merit. Accordingly, we affirm the order of
the district court. United States v. Cook, No. CR-96-231 (E.D. Va.
June 21, 1996).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the material be-
fore the court, and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2